PER CURIAM.
Appellant seeks reversal of a judgment of conviction and sentence rendered upon a jury verdict finding him guilty of breaking and entering a motor vehicle with intent to commit a misdemeanor.
One of the points on appeal questions the sufficiency of the evidence to support the verdict and judgment. Due consideration has been given to the applicable principle that a judgment of the trial court reaches the appellate court clothed with a presumption of correctness. Our review of the evidence reveals that although it is conflicting, there is substantial evidence to support the findings made by the jury and approved by the trial court. It is not *59the province of this court to substitute its judgment for that of the triers of facts, The findings of the jury will not be disturbed in the absence of a clear showing that they are erroneous as a matter of law.1
Appellant also contends that the trial court erred in failing to give certain instructions to the jury which were not requested by appellant, and by having incorrectly instructed the jury on the law relating to the issues in the case to which no objections were made by appellant. We find these contentions to be without merit.2
The judgment appealed is affirmed.
WIGGINTON, C. J., and CARROLL, DONALD K. and SPECTOR, JJ., concur.

. McCullers v. State (Fla.App.1962), 143 So.2d 909.


. F.S. § 918.10(3), (4), F.S.A.; Miller v. State (Fla.App.1958), 102 So.2d 737.